department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date tl-n-1045-01 cc pa apjp b3 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel financial services healthcare cc lm fsh brk attn halvor adams from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp closing examinations of related entities tl-n-1045-01 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue how should examination teams close examinations of parties to lease_stripping transactions other than the party claiming the main loss that the service is considering disallowing conclusion if it is necessary to close cases of the related parties in lease_stripping transactions examiners should consider closing them as unagreed or excepted agreed as applicable in order to best preserve the lease_stripping issue for further consideration after the audit of the primary entity has been completed facts lease_stripping transactions are multiple party tax_shelters that purport to direct income from leased property to one party typically a party not subject_to u s tax or a partnership that is majority owned by a partner not subject_to u s tax while directing most of the deductions to another party typically a party subject_to u s tax although the theories that the service uses to attack lease_stripping transactions may vary depending on the facts of each case the service commonly tl-n-1045-01 takes the position that the transactions are shams and that alternatively sec_482 of the code should be applied to match the income and the deductions relating to the income sec_482 provides generally that in the case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly reflect the income of any of such organizations trades_or_businesses lease_stripping transactions typically involve one party that claims the bulk of the deductions from the transactions the deducting taxpayer and are typically examined by the examination team assigned to that taxpayer in examining the allowability of the deductions some examination teams also open examinations of the returns of other parties the related parties involved in the transaction such as the promoters and the entities that reported income or claimed minor deductions from the transactions those examination teams sometimes encounter the need to close out the examinations of the returns of the related parties before the issue of the allowability of the main deductions is resolved examples of the situations in which examination teams sometimes encounter the need to close out the returns of the related parties before the issue of the allowability of the main deductions is resolved include the following the statute_of_limitations on one or more of the related parties’ returns may expire before the statute_of_limitations on the returns of the deducting taxpayer or before the main deductions from the lease_stripping transaction are claimed and the related parties may be unwilling to extend the statute the service may desire for administrative purposes to close out the examinations of the related parties’ returns or exam may have disallowed the main deductions but the deducting taxpayer may be contesting that determination in appeals or the courts tl-n-1045-01 in your request for advice you propose two alternatives if the related_party has reported income from a lease_stripping transaction and one or more of the theories being asserted against or considered to challenge the deductions from the transaction would result in adjustments to that income the examination should be closed by the issuance of a report stating that the service has decided to close the examination for tax_administration_purposes and that no final_determination has been made on the merits of the transaction the report should also state that the related_party may wish to file protective claims for refunds or an administrative_adjustment_request in the case of a tefra entity for any years that it reported income from the transaction if a related_party claimed deductions from a lease_stripping transaction and one or more of the theories being asserted against or considered to challenge the transaction would result in adjustments to the deductions the examination team should weigh the merits of closing the examination by disallowing the deductions against the merits of closing the examination with a report stating that the service has decided to close the examination for tax_administration_purposes and no final_determination has been made on the merits of the transaction law and analysis we are concerned that the alternatives you propose do not adequately take into account restrictions on reopening examinations that may arise under sec_7605 sec_7605 of the internal_revenue_code provides that n o taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary tl-n-1045-01 sec_7605 first appeared as section of the revenue act of 42_stat_310 congress designed the section in response to taxpayer complaints that revenue agents were subjecting them to onerous and unnecessarily frequent examinations and investigations see h_r rep no pincite the purpose of the section is to relieve taxpayers from unnecessary annoyance cong rec statement of sen penrose if an examination team determines that it is necessary to obtain information from a related_party it is important to be clear about what does and does not constitute an examination for purposes of the closing and reopening procedures in many cases information can be obtained without the necessity of a formal examination and a later audit of that taxpayer if necessary would pose no problems revproc_94_68 1994_2_cb_803 outlines circumstances that would not amount to an examination for purposes of sec_7605 those circumstances are a contact with the taxpayer to correct mathematical or clerical errors is not an examination inspection or reopening a contact with a taxpayer to verify or adjust a discrepancy between the taxpayer’s tax_return and an information_return is not an examination inspection or reopening for this purpose an information_return includes a return and an amended_return filed by a partnership fiduciary or small_business_corporation a contact with a taxpayer to verify or adjust a discrepancy disclosed by an information_return matching program may include inspection of the taxpayer’s books of account to the extent necessary to resolve the discrepancy without being considered an examination inspection or reopening within the meaning of sec_7605 a contact to verify an item_of_income shown on an information_return to a tax_return is not a verification of a discrepancy where such item_of_income is not required to be shown as a specific line item on a tax_return a contact with an investor to verify the accuracy of or the need for a tax_shelter_registration_number is not an examination within the meaning of sec_7605 to the extent that the contact is to determine the need for a tax_shelter_registration_number the information sought would be limited to obtaining the name and address of the promoter the adjustment of an unallowable item or an adjustment resulting from other types of service_center correction programs is not considered to be an examination therefore a subsequent examination does not constitute a reopening of a case closed after examination tl-n-1045-01 reconsideration of a case is not considered a reopening and therefore requires no approval or issuance of a form letter do io sc for a cases involving sec_1311 b cases involving the year of deduction of a net_operating_loss_carryback or similar type of carryback under other provisions of the code cases in which there have been involuntary_conversions and the c taxpayer has not recomputed his her tax_liability when he she did not replace property within the time provided by sec_1033 or cases involving an overpayment in excess of dollar_figure d subject_to review by the joint_committee on taxation under sec_6405 a contact with a cep taxpayer requesting the written statements provided for in revproc_94_69 or notifying a taxpayer that it no longer qualifies for the coordinated_examination_program is not considered an examination therefore any subsequent examination does not constitute a reopening in the case of a cep taxpayer the service may inspect the taxpayer’s books of account with respect to tax periods not currently under examination in order to verify the accuracy of adjustments to an item or items for those periods a in which the taxpayer made an accelerated_issue_resolution request or b in accordance with an accelerated_issue_resolution agreement between the service and the taxpayer see revproc_94_67 an inspection made pursuant to this paragraph relating to any_tax period will not be considered an inspection or an examination and will not preclude a subsequent inspection or examination of that tax period under sec_7605 provided the taxpayer so agrees in writing prior to the inspection made pursuant to this paragraph a contact by the service with a taxpayer pursuant to an apa prefiling conference or the evaluation and processing of an apa request annual report or renewal request under revproc_91_22 1991_1_cb_526 is not an examination inspection or reopening an adjustment to a taxpayer’s income_tax return arising from a discrepancy disclosed during employee_plans and exempt_organizations compliance activities as described in i r m returns within the jurisdiction of examination_division does not constitute an examination inspection or reopening if the adjustment is not made in conjunction with an examination of the taxpayer’s income_tax return a contact to verify a discrepancy tl-n-1045-01 between the income_tax return and the books_and_records of an employee plan or an exempt_organization may include inspection of the taxpayer’s income_tax records to the extent necessary to verify the accuracy of the discrepancy without being considered an examination inspection or reopening within the meaning of sec_7605 a contact with a taxpayer to evaluate the taxpayer’s data processing and accounting systems in order to determine whether the taxpayer may limit its retention of machine-sensible records for purposes of revproc_91_59 1991_2_cb_841 is not an examination inspection or reopening thus in certain circumstances the examination team may obtain information from a related_party without the inquiry rising to the level of an examination although we do not have specific facts before us it appears that an inspection of a related party’s taxable_year such as you describe may qualify as an examination and therefore be subject_to the provisions of sec_7605 examinations has four methods to close cases no change agreed unagreed and excepted agreed partially agreed a no change closing results when the tax_liability shown on the return is accepted as filed and the taxpayer is so notified see i r m if the examiner proposes adjustments to the taxpayer’s liability the taxpayer may consent to these adjustments if this is the case it will be closed on an agreed basis the taxpayer will sign a consent to assessment and pay any deficiency see i r m conversely a case will be closed unagreed if the examiner proposes adjustments to the taxpayer’s tax_liability and the taxpayer does not consent to the assessments see i r m the manual provides for situations in which the taxpayer agrees to proposed adjustments but the examination results are subject_to review or additional processing or some other condition see i r m in such situations the taxpayer may waive the statutory restriction upon assessment and collection of the deficiency of tax i r m goes further to say that the effect of signing such a waiver will be to a stop the running of interest days from the date of receipt and b does not preclude assertion of a further deficiency by the commissioner or a request for further consideration of the issues by the taxpayer that is the case is ‘excepted’ from application of the case reopening criteria the manual provides examples of situations in which an excepted_agreed_case is appropriate they are tl-n-1045-01 partially agreed corporate and individual cases claims allowed in full or in part in a partially agreed_case if there are agreed adjustments in addition to the claim when an overassessment on one return and a deficiency proposed on a related return is the result of the shifting_of_income or expenses whipsaw issues excepted agreed fiduciary cases form_1120s u s income_tax return for an s_corporation case where small_business_corporation provisions of the internal_revenue_code subchapter_s are not applicable we believe that subsections and may pertain to certain lease_stripping transaction cases in which other adjustments are made to the related party’s return such cases could be closed partially agreed preserving the future lease_stripping issue for consideration without the need of following the reopening procedures however neither this procedure nor any other method of closing an examination will protect an expiring statute_of_limitations without a waiver duly signed by the taxpayer in the event that a case has been opened and subsequently closed revproc_94_68 provides that the service will not reopen any case to make an adjustment unfavorable to the taxpayer unless there is evidence of fraud malfeasance collusion concealment or misrepresentation of a material fact the prior closing involved a clearly defined substantial error based on an established service position existing at the time of the previous examination or other circumstances exist that indicate failure to reopen would be a serious administrative omission while the service takes a strict position on reopening cases once they have been closed it appears that the courts read sec_7605 more liberally in construing the language of this section courts have held that the prohibition against a second inspection must be read in_pari_materia with the opening clause of the section which prohibits unnecessary examination of taxpayer records as the fifth circuit_court of appeals noted in 469_f2d_977 tl-n-1045-01 5th cir the first clause appears to be the original purpose for which the statute was enacted see also 518_f2d_842 7th cir in applying the restrictions of sec_7605 courts have been reluctant to restrict legitimate investigations by the service where the service has demonstrated that the second inspection was necessary to promote a vital public interest indeed the ninth circuit_court of appeals stated in 313_f2d_79 9th cir that the grants of power in sec_7601 power to canvass districts and sec_7602 power to examine books records etc are to be liberally construed in recognition of the vital public purposes which they serve the exception stated in sec_7605 is not to be read so broadly as to defeat them this precedent suggests that if litigated a court might permit reopening of a case such as this in order to make the related party’s treatment consistent with the treatment of an item on the deducting taxpayer’s return nevertheless we recommend a more conservative approach consistent with our published procedures accordingly we do not recommend the premature closing of related_party cases once an examination of the related party’s taxable_year has been opened unless it is unavoidable if a case must be closed exam should consider the criteria under revproc_94_68 and the existing procedures before reopening the matter you have indicated a potential problem if the service is unsuccessful in defending the merits of an adjustment to a related party’s return in an appeals or court_proceeding and then later tries to assert a deficiency arising from the same transaction against the deducting taxpayer specifically you discuss the possibility of the service being precluded from asserting deficiencies under the doctrines of res_judicata or collateral_estoppel as a preliminary matter the service would not be precluded under either doctrine from litigating matters determined in any administrative_proceeding in appeals because both doctrines require a prior decision by a court of competent jurisdiction res_judicata under the doctrine_of res_judicata a judgment on the merits for a particular tax_year bars any subsequent proceedings involving the same claim and the same tax_year 333_us_591 cooper v united_states ct_cl res_judicata insures the finality of judgments conserves judicial resources and protects litigants from multiple law suits res_judicata applies if four conditions are met the parties in both actions are identical or at least the parties in the later suit are in privity with the parties in the earlier suit a court of competent jurisdiction rendered the judgment in the earlier suit the earlier suit was tl-n-1045-01 concluded with a final judgment on the merits and both suits involve the same claim or the same cause of action 62_tc_359 when these four conditions are satisfied res_judicata prevents either party from raising any claim or defense in support of or in opposition to the cause of action that was asserted in the earlier suit see 10_f3d_305 5th cir 101_tc_530 res_judicata also bars subsequent litigation of all compulsory counterclaims and any permissive counterclaims actually litigated see fed r civ p a thus once a court has made a decision concerning a particular tax for a tax_year and that decision has become final the tax_liability is finally fixed with some statutory exceptions in these cases we do not believe the deducting taxpayer’s cause of action would be considered the same as the cause of action of any related_party accordingly it is unlikely that the doctrine_of res_judicata would apply here collateral_estoppel the doctrine_of collateral_estoppel declares that once a court has decided an issue of fact or law necessary to its judgment that decision is conclusive in a subsequent suit to bind a party to the prior litigation restatement second of judgments sec_27 the tax_court has stated the requirements necessary for collateral_estoppel to apply in a case first the issue in the second case must be identical to the one decided in the first case second there must be a final judgment by a court of competent jurisdiction third the parties to the second suit must be the same or in privity with the ones in the first suit fourth the parties must have actually litigated the issue and its resolution must have been essential to the prior decision finally the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 aff’d 904_f2d_525 9th cir even if the disputed issue arises from a continuing transaction each taxable_year is distinct and constitutes a new cause of action for purposes of applying res_judicata or collateral_estoppel sunnen u s pincite peck t c pincite unlike the doctrine_of res_judicata however collateral_estoppel may apply to a different cause of action 62_tc_607 thus under the doctrine_of collateral_estoppel a matter actually and necessary determined by a court of competent jurisdiction is conclusive in a subsequent suit involving the same parties 440_us_147 439_us_322 where collateral_estoppel applies the same factual or legal issue cannot be relitigated by either the taxpayer or the irs even though the applicable statute_of_limitations remains open collateral_estoppel can be utilized in connection with tl-n-1045-01 matters of law matters of fact and mixed matters of law and fact see 91_tc_273 as with res_judicata assertion of the doctrine_of collateral_estoppel requires privity between the parties to both proceedings privity is a short-hand way of establishing that an individual is not a ‘stranger’ to an action and is affected by a decision in such action 62_tc_607 in 245_us_337 the supreme court said the doctrine_of estoppel by judgment or res_judicata as a practical matter proceeds upon the principle that one person shall not a second time litigate with the same person or with another so identified in interest with such person that he represents the same legal right privity in the sense of identity of interests has been broadly construed and applied in 289_us_620 the united_states was found to have an identity of interest with the commissioner of internal revenue acting in his official representative capacity so as to create an estoppel of judgment between a taxpayer and the commissioner based on a prior adjudication between the same taxpayer and the united_states in 98_tc_383 however a taxpayer was not allowed to use collateral_estoppel offensively against the government based in part on the fact that the taxpayer was not a party to or a privy of her husband in an earlier bankruptcy proceeding we do not have sufficient facts before us to determine whether a related_party might be considered a privy of the deducting taxpayer therefore we have not addressed this issue case development hazards and other considerations in general we recommend that the examination teams work closely with counsel on conducting and managing audit of these types of transactions to ensure uniform and consistent treatment of items tl-n-1045-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by curtis g wilson susan t mosley senior technician reviewer cc pa apjp
